Per Curiam,
This action is for the recovery of damages to the property of plaintiff from fire alleged to have been caused by sparks from a locomotive owned by the defendant company. The sole defense was that sparks from the locomotive were not the proximate cause of the fire, and Pennsylvania Railroad Company v. Kerr, 62 Pa. 353, is relied upon in support of the defense set up. Under all the facts, the question of the proximate cause of the fire was clearly for the jury, and, in a charge to which no exception was taken, the learned trial judge thus properly instructed them: “We charge you, gentlemen, in determining whether the negligent act of the company in this case was the proximate cause or the remote cause of the injury done to the plaintiff’s property, you must consider whether the facts constitute a continuous succession of events so linked together that they become a natural whole, or whether the chain of events is so broken that they become independent and the fire which destroyed the plaintiff’s building or contents cannot be said to be the natural and necessary consequence of the defendant’s negligence in setting fire to the plaintiff’s property. In other words, before you can find a verdict for the plaintiff you must find that the fire on May 13, 1913, at Meadowlands was started by the negligence of the defendant company or its employees, and that the burning was a continuous succession of events so linked together that they became one natural whole, so that you can fairly and truthfully say there were no separate and distinct burnings but one continuous conflagration from the time the fire started at the Myers stable until it reached and consumed the plaintiff’s building and its contents.”
Judgment affirmed.